This cause coming on to be heard upon writ of error addressed to a judgment awarding a peremptory *Page 553 
writ of mandamus, and having been duly considered by the Court upon the transcript of the record and the briefs and argument of counsel for the respective parties, the conclusion of the Court is that the judgment of the court below should be affirmed. It is therefore considered, ordered and adjudged that the judgment of the court below be and the same is hereby affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.